DECISION
Plaintiffs appeal concerning certain forestland assessment matters for the 2009-10 tax year. The property is identified in the Morrow County tax records as Account 05S2823B-01804.
A case management conference was held November 24, 2009. Stephen Peck participated for Plaintiffs. Appearing for Defendant were Greg Sweek, Assessor, and Cyde Estes, Lead Appraiser. The parties were given additional time to submit additional information; nothing was filed. The record closed December 4, 2009.
                           I. STATEMENT OF FACTS
By way of a letter dated June 17, 2009, Defendant disqualified the subject property from special assessment as forestland. (Ptf's Compl at 2.) At the time of disqualification, the parcel totaled 1.70 acres in size. (Id.)
Plaintiffs contest the disqualification and contend that since that time, they have acquired more qualifying land. Defendant's records show a size of 2.7 acres as of the conference date. (Answer at 3.) *Page 2 
                                II. ANALYSIS
The property was disqualified pursuant to ORS 308A.718 and ORS 321.842.1 OAR 150-321.839(5) requires a minimum size of two acres in the same ownership. That was not the case at the time of disqualification. Therefore, the minimum area was not satisfied. The court finds Defendant's actions were appropriate.
Subsequently, there has been an addition of land and a combination of lots. Defendant's representatives stated they would not be opposed to returning the land to special assessment status in future years when Plaintiffs supply certain documentation.
                              III. CONCLUSION
The 2009-10 disqualification action was appropriate. Now, therefore,
IT IS THE DECISION OF THIS COURT that the appeal is denied.
Dated this ____ day of March 2010.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This Decision was signed by Magistrate Jeffrey S. Mattson on March 10,2010.
The court filed and entered this Decision on March 10, 2010.
1 All references to the Oregon Revised Statutes (ORS) and Oregon Administrative Rules (OAR) are to 2007.